UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-06671 DWS Global High Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Stockholders DWS Global High Income Fund, Inc. Ticker Symbol: LBF Contents 3 Performance Summary 5 Portfolio Management Review 10 Portfolio Summary 12 Investment Portfolio 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Tax Information 33 Dividend Reinvestment and Cash Purchase Plan 37 Stockholder Meeting Results 38 Investment Management Agreement Approval 42 Other Information 43 Board Members and Officers 47 Additional Information Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Leverage results in additional risks and can magnify the effect of any losses. The fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. This report is sent to the stockholders of the DWS Global High Income Fund, Inc. for their information. It is not a prospectus, circular, or representation intended for use in the purchase or sale of shares of the fund or of any securities mentioned in the report. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Return as of 10/31/10 1-Year 3-Year 5-Year 10-Year Based on Net Asset Value(a) 18.08% 5.15% 8.37% 13.44% Based on Market Price(a) 33.67% 8.81% 10.00% 15.00% JPMorgan Emerging Markets Bond Global Diversified Index(b) 18.06% 10.06% 9.82% 11.66% Lipper Closed-End Emerging Markets Debt Funds Category(c) 19.25% 8.73% 9.90% 13.19% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. aTotal return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. b The JPMorgan Emerging Markets Bond Global Diversified Index tracks total returns for US-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. cLipper's Closed-End Emerging Markets Debt Funds Category represents Funds that seek either current income or total return by investing at least 65% of total assets in emerging market debt securities, where "emerging market" is defined by a country's GNP per capita or other economic measures. Lipper figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Lipper Inc. as falling into the Closed-End Emerging Markets Debt Funds Category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Lipper category. Net Asset Value and Market Price As of 10/31/10 As of 10/31/09 Net Asset Value $ $ Market Price $ $ Prices and Net Asset Value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 10/31/10: Income Dividends $ Latest Quarterly Income Dividend $ Current Annualized Distribution Rate (based on Net Asset Value) as of 10/31/10+ % Current Annualized Distribution Rate (based on Market Price) as of 10/31/10+ % +Current annualized distribution rate is the latest quarterly dividend shown as an annualized percentage of net asset value/market price on October 31, 2010. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — Closed-End Emerging Markets Debt Funds Category as of 10/31/10 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 8 of 8 89 3-Year 8 of 8 89 5-Year 7 of 7 88 10-Year 5 of 6 72 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. Portfolio Management Review DWS Global High Income Fund, Inc.: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA"), with headquarters at 345 Park Avenue, New York, NY, is the investment manager for the fund. DIMA is part of Deutsche Asset Management ("DeAM"). DIMA and its predecessors have more than 90 years of experience managing mutual funds. DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual fund, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Management Team Kenneth R. Bowling, CFA John Brennan Jamie Guenther, CFA Bruce Harley, CFA, CEBS J. Richard Robben, CFA J. Kevin Horsley, CFA, CPA David Vignolo Stephen Willer, CFA Portfolio Managers Recent Developments On October 4, 2010, the fund announced that its Board of Directors had authorized the fund to conduct an issuer self-tender offer to purchase up to 25% of its outstanding common shares for cash at a price equal to 99% of the fund's net asset value per share as of the close of regular trading on the New York Stock Exchange on the next business day after the date on which the offer expired. The tender offer, which expired on November 19, 2010, was oversubscribed and the fund purchased the full 25% of its outstanding common shares. The tender offer was intended to provide liquidity to stockholders and reduce the fund's trading discount. For further information regarding the tender offer, see Note H. Tender Offer in the Notes to Financial Statements section of this report. Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio managers only through the end of the period of the report as stated on the cover. The portfolio managers' views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Emerging-market bonds delivered a strong performance during the one-year period ending October 31, 2010, as measured by the 18.06% return of the fund's benchmark, the JPMorgan Emerging Markets Bond Global Diversified Index.1 DWS Global High Income Fund's total return based on net asset value (NAV) was 18.08% during the same interval, while its market price total return was 33.67%. (Past performance is no guarantee of future results. Please see pages 3 through 4 for more complete performance information.) The performance of emerging-market bonds reflected global investors' continued interest in the asset class. The sound economic developments in a large number of countries, together with the broad geographical diversification opportunities available within the emerging universe, were the main drivers behind the heavy inflows into emerging-market bond funds. In addition, crossover investors (i.e., those that can invest in any segment of the bond market) continued to increase their holdings in emerging-markets debt. A second key factor supporting the performance of emerging-markets debt was the accommodative central bank policies of the developed countries. In the United States, the US Federal Reserve Board (the Fed) indicated that it will engage in additional quantitative easing (i.e., boosting the money supply) to support growth and avoid deflation. In Europe, meanwhile, continued fiscal difficulties in the smaller countries increased the likelihood that the European Central Bank will also remain in easing mode. This interest rate environment proved supportive for asset classes regarded as higher risk, such as emerging-markets debt, as the abundance of liquidity continues to fuel investors' search for higher-yielding investments. The positive economic trends in the emerging world also helped underpin market performance. For many countries, gross domestic product growth (GDP, the value of goods and services produced in an economy) was much higher than expected and domestic demand gained a higher share of the overall contribution to economic growth. Growth numbers were impressive for countries such as Malaysia (+8.9% year-over-year), Mexico (+7.6%), Peru (+10.1%), Poland (+3.5%) and Turkey (+10.3%). The moderation of GDP growth in China to +10.3% in the second quarter was also seen as a positive factor, given the previous quarters' growth numbers had fueled concerns about "overheating" in the Chinese economy. These favorable growth results, in turn, helped emerging nations continue the process of shoring up their finances — a positive for their bond markets. Many countries revised down their projected fiscal deficits for 2010, which kept public debt ratios in check and encouraged further upgrades in the credit ratings of those countries. Reduced refinancing needs, in turn, reduced the need for new bond issuance — which provides a positive supply-and-demand equation for outstanding bonds. Strong economic growth also helped many emerging economies to save money for future challenges. With this as the backdrop, the yield spread between dollar-denominated emerging-market bonds and comparable US Treasuries declined by 61 basis points (or 0.61 percentage points) to 275 during the year — indicating outperformance for the emerging markets. This strong performance was even more noteworthy given that yields on US Treasury bonds declined significantly across all maturities. At 275, the yield spread is 626 basis points below the peak of 901 reached during the height of the crisis in mid-October 2008.2 In a reflection of investors' hearty appetite for risk, a handful of lower-rated, less-liquid countries outperformed during the past year. Included among these were Argentina, Belize, Jamaica, the Philippines and Venezuela. With respect to Argentina, investors increased their holdings after the government had announced that new issuance of bonds would be postponed to 2011. Fundamentally well-supported credits like Uruguay, Peru and Panama also delivered better performance than the benchmark index. Positive Contributors to Performance Our country selection added value during the past year. Our leading contributors to performance were our overweights in higher-beta credits such as Argentina, Ghana and Ukraine as well as our underweights in China, Hungary and Malaysia.3 Our active approach to positioning the fund along the sovereign yield curves was an additional positive.4 Most notably, we added value by establishing an overweight in intermediate-term bonds, which outperformed versus shorter- and longer-term issues. Negative Contributors to Performance While the fund's 12-month performance was positive, it lagged its benchmark during the second half of the year. During this time, our out of index positions in structured securities and US high-yield bonds, while performing well, did not keep pace with the compelling performance of their emerging-market counterparts.5 Additionally, we lost some ground as investors' search for yield boosted the return of fundamentally weaker, lower-rated and less liquid emerging-market bonds — the type of credits that we typically underweight. Our relative performance for the full year was negatively impacted by overweight positions in index laggards, including Chile, Egypt and Venezuela. Additionally, the fund's performance took a hit late in the period from its positions in Allied Irish Bank and Bank of Ireland, as questions about their solvency resurfaced. We use derivatives both to hedge unwanted currency exposures and to take desired positions in foreign currencies.6 On balance, our currency investments were a detractor to performance over the year, and some but not all of those positions were taken using derivatives. Outlook and Positioning Our assessment of the investment landscape reveals both risks and opportunities. Thanks in part to the substantial financial support provided by governments in 2009 and early 2010, many emerging-market economies appear to have managed to embark on a broad-based and sustainable recovery path. We expect that dollar-denominated emerging-markets debt will remain well-supported by inflows from global investors that are still in the process of increasing their weightings in the emerging markets. Even a small reallocation by these investors potentially would result in a substantial inflow relative to the size of the asset class — a significant positive for the supply-and-demand picture. Apart from the various promising individual country stories, however, there are a handful of emerging markets that continue to face significant challenges. In Hungary, for example, it remains to be seen how the government is going to handle its dispute with the International Monetary Fund. In addition, political developments in Venezuela remain a major topic after President Chavez's party lost some ground in the latest legislative elections. We are also cognizant of the risk that some central banks might tighten monetary policy in the near future. With this as the backdrop, we will continue to focus our efforts on avoiding potential trouble spots in favor of issuers with stronger fundamentals. While all of the market's key fundamental underpinnings remain sound, investors should be aware that high-yield bonds are unlikely to maintain a rate of return as strong as that of the past 18 months. Still, we believe the asset class remains well-supported by its significant yield advantage relative to other segments of the bond market. In terms of the fund's positioning, during the latter half of the year we elected to reduce the fund's allocation to higher-rated, lower-yielding sovereign issuers, while increasing its exposure to high-yield securities in the United States, structured investments and emerging-market corporate debt. Additionally, we placed a greater emphasis on looking for opportunities in currencies. The goal of these changes is to help the fund produce returns that are more competitive relative to its peers. 1The JPMorgan Emerging Markets Bond Global Diversified Index tracks total returns for US-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2The yield spread is the difference in yield between emerging-markets bonds and Treasuries, the latter of which is seen to be free of credit risk. Narrow spreads are a sign of positive performance, wider spreads indicate negative performance. 3"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 4The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 5 A structured security is a security whose value and income payments are derived from and collateralized, backed by, a specified pool of underlying assets. 6 A derivative is a financial arrangement that derives its value from a traditional security, such as a stock or bond, asset or index. For information on the fund's policy and additional disclosures, please refer to Note B in the accompanying Notes to Financial Statements. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Cash Equivalents) 10/31/10 10/31/09 Sovereign Bonds 58% 67% Financials 12% 15% Collateralized Mortgage Obligations 7% 5% Consumer Discretionary 6% — Materials 4% 3% Loan Participations and Assignments 3% 5% Telecommunication Services 3% — Commercial Mortgage-Backed Securities 2% — Energy 2% 3% Utilities 1% 2% Industrials 1% — Health Care 1% — 100% 100% Geographical Diversification (As a % of Investment Portfolio excluding Cash Equivalents) 10/31/10 10/31/09 United States 23% 8% Russia 8% 11% Venezuela 6% 7% Indonesia 6% 7% Turkey 6% 5% Philippines 4% 4% Ukraine 4% 4% Argentina 4% 3% Uruguay 4% 3% Chile 4% 4% Colombia 3% 4% Peru 3% 5% Kazakhstan 3% 5% Lebanon 3% 3% Egypt 3% 3% Brazil 3% 9% Panama 2% 3% Ghana 2% 2% El Salvador 2% 4% Other 7% 6% 100% 100% Asset allocation and geographical diversification are subject to change. Currency Exposure* (As a % of Investment Portfolio excluding Cash Equivalents) 10/31/10 10/31/09 United States Dollar 98% 101% Chilean Peso 2% — Polish Zloty 1% — Mexican Peso 1% — Japanese Yen (1)% — Euro (1)% 1% Brazilian Real — (2)% 100% 100% Quality 10/31/10 10/31/09 A 7% 5% BBB 19% 21% BB 28% 39% B 28% 20% CCC and Below 10% 8% Not Rated 8% 7% 100% 100% Interest Rate Sensitivity 10/31/10 10/31/09 Effective Maturity 11.3 years 12.2 years Effective Duration 6.2 years 6.6 years * Currency exposure after taking into account the effects of forward and currency futures contracts. Currency exposure, quality and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Services, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is the measurable change in the value of a security in response to a change in interest rates. For more complete details about the Fund's investment portfolio, see page 12. A quarterly Fact Sheet is available upon request. Please see the Additional Information section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings as of the month-end are posted on www.dws-investments.com on or after the last day of the following month. More frequent posting of portfolio holdings information may be made from time to time on www.dws-investments.com. Investment Portfolio as of October 31, 2010 Principal Amount ($) (a) Value ($) Bonds 94.7% Argentina 3.8% Republic of Argentina: GDP Linked Note, 12/15/2035 (b) 0.53%*, 4/30/2013 Series X, 7.0%, 4/17/2017 8.28%, 12/31/2033 (Cost $3,001,040) Brazil 2.4% Federative Republic of Brazil, 7.125%, 1/20/2037 Independencia International Ltd., REG S, 12.0%, 12/30/2016 (PIK) (Cost $2,755,165) Chile 3.6% Corporacion Nacional del Cobre de Chile, REG S, 5.625%, 9/21/2035 (Cost $2,423,342) Colombia 3.0% Republic of Colombia, 7.375%, 9/18/2037 (Cost $2,181,599) Dominican Republic 0.7% Dominican Republic, REG S, 7.5%, 5/6/2021 (Cost $525,769) Egypt 2.5% Republic of Egypt: 8.6%, 2/28/2011 EGP 9.1%, 9/20/2012 EGP (Cost $2,289,485) El Salvador 2.0% Republic of El Salvador, REG S, 7.65%, 6/15/2035 (Cost $1,585,988) Ghana 2.2% Republic of Ghana, REG S, 8.5%, 10/4/2017 (Cost $1,715,979) Indonesia 6.1% Majapahit Holding BV, REG S, 7.75%, 10/17/2016 Republic of Indonesia: Series FR-49, 9.0%, 9/15/2013 IDR Series FR-23, 11.0%, 12/15/2012 IDR Series FR-18, 13.175%, 7/15/2012 IDR Series FR-16, 13.45%, 8/15/2011 IDR (Cost $4,637,000) Iraq 1.1% Republic of Iraq, REG S, 5.8%, 1/15/2028 (Cost $556,318) Ireland 1.5% Allied Irish Banks PLC, 12.5%, 6/25/2019 EUR Governor & Co. of the Bank of Ireland, 10.0%, 2/12/2020 EUR (Cost $1,326,768) Kazakhstan 2.9% KazMunaiGaz Finance Sub BV, Series 2, REG S, 9.125%, 7/2/2018 (Cost $1,840,641) Lebanon 2.7% Lebanese Republic: 8.5%, 8/6/2015 9.0%, 5/2/2014 (Cost $2,086,640) Lithuania 1.3% Republic of Lithuania: REG S, 6.75%, 1/15/2015 144A, 7.375%, 2/11/2020 (Cost $1,001,908) Mexico 1.2% United Mexican States, 8.3%, 8/15/2031 (Cost $890,100) Panama 2.4% Republic of Panama: 6.7%, 1/26/2036 7.125%, 1/29/2026 8.875%, 9/30/2027 (Cost $1,654,800) Peru 3.0% Republic of Peru, 7.35%, 7/21/2025 (Cost $2,065,965) Philippines 4.2% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 (Cost $2,994,178) Russia 5.9% Red Arrow International Leasing PLC, "A", 8.375%, 6/30/2012 RUB Russian Federation, REG S, 7.5%, 3/31/2030 (Cost $4,398,062) Serbia 1.3% Republic of Serbia, REG S, 6.75%, 11/1/2024 (Cost $1,020,491) Sri Lanka 0.3% Republic of Sri Lanka, REG S, 7.4%, 1/22/2015 (Cost $250,000) Turkey 5.6% Republic of Turkey: 6.875%, 3/17/2036 Series CPI, 10.0%, 2/15/2012 TRY 16.0%, 3/7/2012 TRY (Cost $4,351,143) Ukraine 2.6% Government of Ukraine: REG S, 6.875%, 3/4/2011 REG S, 7.65%, 6/11/2013 (Cost $2,265,272) United States 22.5% Adjustable Rate Mortgage Trust, "2A1", Series 2006-1, 5.32%*, 3/25/2036 AMC Entertainment, Inc., 8.75%, 6/1/2019 ArvinMeritor, Inc., 10.625%, 3/15/2018 Atlas Energy Operating Co., LLC, 10.75%, 2/1/2018 Banc of America Commercial Mortgage, Inc., "A4", Series 2007-2, 5.689%*, 4/10/2049 Bear Stearns ALT-A Trust, "23A1", Series 2006-2, 5.176%*, 3/25/2036 Cablevision Systems Corp., 8.625%, 9/15/2017 CenturyLink, Inc., Series P, 7.6%, 9/15/2039 Cincinnati Bell, Inc., 8.25%, 10/15/2017 Clear Channel Worldwide Holdings, Inc., Series B, 9.25%, 12/15/2017 Credit Suisse Mortgage Capital Certificates, "A3", Series 2006-C3, 5.826%*, 6/15/2038 Embarq Corp., 7.995%, 6/1/2036 Ford Motor Credit Co., LLC, 8.0%, 6/1/2014 Frontier Communications Corp., 8.125%, 10/1/2018 Government National Mortgage Association, "IA", Series 2010-47, Interest Only, 5.5%, 6/20/2036 HCA, Inc., 9.25%, 11/15/2016 International Lease Finance Corp., 144A, 8.625%, 9/15/2015 JPMorgan Alternative Loan Trust: "2A5", Series 2006-A5, 5.85%, 10/25/2036 "A7", Series 2006-A4, 6.3%, 9/25/2036 JPMorgan Chase Commercial Mortgage Securities Corp., "A4", Series 2007-LD12, 5.882%*, 2/15/2051 K Hovnanian Enterprises, Inc., 10.625%, 10/15/2016 Lennar Corp., Series B, 6.5%, 4/15/2016 Levi Strauss & Co., 7.625%, 5/15/2020 MGM Resorts International, 144A, 9.0%, 3/15/2020 Nationwide Mutual Insurance Co., 144A, 9.375%, 8/15/2039 Norcraft Companies LP, 10.5%, 12/15/2015 Nuveen Investments, Inc., 10.5%, 11/15/2015 Structured Adjustable Rate Mortgage Loan Trust, "1A4", Series 2005-22, 4.722%*, 12/25/2035 Toys "R" US-Delaware, Inc., 144A, 7.375%, 9/1/2016 United Rentals North America, Inc., 9.25%, 12/15/2019 US Treasury Bill, 0.185%**, 3/17/2011 (c) Washington Mutual Mortgage Pass-Through Certificates Trust, "1A1", Series 2006-AR18, 5.159%*, 1/25/2037 (Cost $17,154,356) Uruguay 3.7% Republic of Uruguay: 7.875%, 1/15/2033 (PIK) 8.0%, 11/18/2022 (Cost $2,536,295) Venezuela 6.2% Petroleos de Venezuela SA, 5.25%, 4/12/2017 Republic of Venezuela: 7.65%, 4/21/2025 REG S, 7.75%, 10/13/2019 10.75%, 9/19/2013 (Cost $6,265,428) Total Bonds (Cost $73,773,732) Loan Participations and Assignments 3.1% Russia 1.8% Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 (Cost $1,371,547) Ukraine 1.3% Export-Import Bank of Ukraine, 7.65%, 9/7/2011 Ukreximbank, REG S, 8.375%, 4/27/2015 (Cost $1,005,714) Total Loan Participations and Assignments (Cost $2,377,261) Shares Value ($) Cash Equivalents 0.9% Central Cash Management Fund, 0.20% (d) (Cost $818,097) % of Net Assets Value ($) Total Investment Portfolio (Cost $76,969,090)+ Other Assets and Liabilities, Net Net Assets * These securities are shown at their current rate as of October 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $77,843,492. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $8,771,597. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $11,775,698 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,004,101. (a) Principal amount stated in US dollars unless otherwise noted. (b) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentine GDP, subject to certain conditions. (c) At October 31, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CPI: Consumer Price Index GDP: Gross Domestic Product Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. PIK: Denotes that all or a portion of the income is paid in kind. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At October 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Mexican Peso Currency USD 12/13/2010 30 At October 31, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Japanese Yen Currency USD 12/13/2010 5 ) As of October 31, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD CLP 11/12/2010 Citigroup, Inc. RUB USD 11/12/2010 JPMorgan Chase Securities, Inc. EUR PLN 11/12/2010 Citigroup, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty EUR USD 11/12/2010 ) HSBC Bank USA EGP USD 11/12/2010 ) JPMorgan Chase Securities, Inc. TRY USD 11/12/2010 ) HSBC Bank USA IDR USD 11/12/2010 ) HSBC Bank USA Total unrealized depreciation ) Currency Abbreviations CLP Chilean Peso EGP Egyptian Pound EUR Euro IDR Indonesian Rupiah PLN Polish Zloty RUB Russian Ruble TRY Turkish Lira USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (e) Bonds $
